Title: To George Washington from Moustier, 26 November 1788
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
New York 26th Novr 1788.

An admirer of those deeds which have rendered your name illustrious, cannot but feel deeply interested in those occupations which employ you in your retreat and which ought to serve as an example to your fellow Citizens. The Barn which you have built is a true monument of Patriotism as it is intended to preserve the produce of a new mode of cultivation, which will greatly conduce to the happiness and prosperity of a people who are to form a nation, and not to supply the wants of a Metropolis. For the better preserving of the wood which constitutes a part of it, I would propose to your Excellency to make use of the Varnish which is extracted from Seacoal. I have the honor to send you a minute of the prices of the different extracts from this substance. In favour of the Cattle, I propose to form their stalls in such a manner as to give a drain to them to prevent the humid & dangerous evaporation which proceeds from the ground when constantly trodden & imbibing moisture. After having run over the Encyclopaedia I have made the following extract upon mortar.
Take lime made of hard Stone—the sooner after it is burnt the better; Clean Sand—(for mortar which is intended for pavement the sand should be coarser than for common masonry)—and pounded brick—this forms the cement.

There is no fixed proportion for this mixture, but experience shows that it is best to have two parts of sand and brick, and two parts of unslacked lime. When they speak of the proportion it is ment by weight, and not by measure.
To make the mixture, water should be poured on gradually, and stired briskly until it has acquired the consistancy of mortar which should be used immediately; it should not be made but as it is wanted for immediate use. It is essential that it should be stirred or beat well.
To give the greater solidity to the Mortar when it is to be laid on places exposed to the wet, you must, at the very moment of using of it, mix a proportion of unslacked lime, pulverized, about one fourth or one fifth part of the whole and stir it well in. The Amalgamation of the quick lime with the slacked lime & other materials of which the mortar is composed, is the secret of a cement called Lorior, from the name of a Mechanic who, by the force of combination and of reiterated experience, has made such proof as to assure himself that this process was employed by the Ancients in their works which at this day excite our admiration as much on account of their solidity as beauty. The effect of this pulverized quick lime is to cause the mortar to dry very quick without exposing the slacked lime in such a manner as to cause cracks & flaws.
In cases where this pulverized quick lime is used the mortar should be a little more liquid at the moment it is put on, than in other cases; for the property of this is to destroy humidity without the assistance of evaporation.
As preservation is the next step after creation, I am persuaded that Your Excellency will make use of any means that may tend to preserve your barn & the Cattle which are to inhabit it. It is to effect preservation of this kind that your Excellency has laboured by letters, and by your Presidency in the Convention of Philadelphia, to preserve the spirit of the Confederation which now has only a name.
I hope in the next trip which I make to Mount Vernon I shall have the pleasure to see the barn (I do not know its name) compleatly finished. I have the honor to be with the most respectful attachment Sir, Yr Excellency’s Most Hbe & Obedt Servt

Le Cte de Moustier.

